Dismissed and Memorandum Opinion filed September 16, 2003








Dismissed and Memorandum Opinion filed September 16,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00550-CV
____________
 
RAHMAN O. ASHIRU, Appellant
 
V.
 
COMMISSION FOR LAWYER DISCIPLINE, Appellee
 

 
On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 98-47377
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed February 11,
2004.  The notice of appeal was filed on
May 13, 2004.  To date, the filing fee of
$125.00 has not been paid.  No proper
affidavit of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
August 26, 2004, the court issued an order stating that unless appellant paid
the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to the court=s order of August 26, 2004.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed September 16, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.